Citation Nr: 1759589	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to a rating in excess of 10 percent for hydradenitis suppurativa of the perineum, groin, armpits, thighs, and buttocks.

3.  Entitlement to service connection for a sleep disorder secondary to a prostate disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hammertoes of the small toes.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) following a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Board remanded these matters for further development.

The Board notes that although the RO reopened the previously denied claim for service connection for hammertoes, as indicated in an August 2017 rating decision, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACTS

1.  Entitlement to service connection for benign prostatic hyperplasia (claimed as prostate swelling with intimacy problems and nocturia) was granted by the RO in a September 2015 rating decision.

2.  Throughout the appeal period, the Veteran's hydradenitis suppurativa, at worst, resulted in infections of the skin covering a total body area of 5 to 20 percent and less than 5 percent in an exposed area and did not require systemic or topical corticosteroid or other immunosuppressive drugs as treatment.

3.  There is no competent evidence showing that the Veteran has ever been diagnosed with a sleep disorder.

4.  There is no competent evidence showing that the Veteran has ever been diagnosed with a neck disability.

5.  The November 1991 Board decision that denied service connection for hammertoes is final. 

6.  Evidence received since the November 1991 Board decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim of service connection for hammertoes.

7.  The November 1991 Board decision that denied service connection for a low back disorder is final. 

8.  Evidence received since the November 1991 Board decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The claim of service connection for prostate swelling with intimacy problems and nocturia is moot.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  

2.  The criteria for a rating in excess of 10 percent for hydradenitis suppurativa have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7899-7806 (2017).

3.  The criteria for service connection for sleep disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304 (2017).

5.  The November 1991 Board decision that denied service connection for hammertoes is final. 38 U.S.C. § 7104  (2012); 38 C.F.R. § 20.1100 (2017).

6.  Evidence received since the November 1991 Board denial is not new and material; hence, the criteria for reopening the claim of service connection for hammertoes have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

7.  The November 1991 Board decision that denied service connection for a low back disorder is final. 38 U.S.C. § 7104  (2012); 38 C.F.R. § 20.1100 (2017).

8.  Evidence received since the November 1991 Board denial is not new and material; hence, the criteria for reopening the claim of service connection for a low back disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The issue of entitlement to service connection for prostate swelling with intimacy problems and nocturia must be dismissed as moot. 

In April 2015 the Board remanded these claimed disabilities for further development.  The RO September 2015 rating decision subsequently granted entitlement to service connection for these claimed disabilities.  The same appeal was returned to the Board for further appellate disposition.  As the appeal has already been granted, however, there remains no claim over which the Board may exercise jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).  For these reasons, the issue is dismissed as moot.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

The Veteran is currently assigned a 10 percent evaluation for his hydradenitis suppurativa under DC 7899-7806.  Because the Veteran's specific diagnoses was not listed in the Rating Schedule, DC 7899 was assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code was DC 7806, for dermatitis or eczema.

Under DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

The provisions of DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

In December 2010, the Veteran requested an increase in the rating for his hydradenitis suppurativa.  In a January 2011 statement, the Veteran reported that his hidradenitis suppurativa resulted in boils and cysts in his buttock, groin, thighs, arm pits and stomach area when he would perspire.  He stated that the boils/cysts would swell for days then pop and drain, causing itching.

In January 2011, the Veteran's wife submitted a statement where she reported that the Veteran suffered from boils/cysts in areas in which he sweats.  She stated that the Veteran had to soak in hot water until the swelling and puss drained and healed.  She reported that the Veteran stated that the condition was very painful and that it burned while the boils/cysts would swell and that the sites itched while they were healing.  

In a separate January 2011 statement, the Veteran reported that his boils/cysts caused him to be barely able to walk from pain rubbing against each other or his skin.  He reported that the lesions took two weeks to heal and that he had to soak in hot water.  He also stated that some of the lesions get so large and painful that he had to stay at home from work until the swelling was reduced.  

In March 2011, a VA examination regarding the Veteran's hydradenitis suppurativa was performed.  He was found to have recurrent, intermittent hydradenitis suppurativa, in the perineum, groin, arm pits, thighs, and buttocks.  The condition was reported to have gotten worse.  He was not treating for the condition at the time of the examination.  There was no effect on current, daily function, however, he did have mild to moderate pain with flare-ups and then mild to moderate decrease in activity for 2-3 days during flare-ups.  No related scars were found.  The examiner noted that the Veteran had a strong history of flares, infections, and status post-multiple incisions and drainages, per the Veteran's report.  His last flare-up was 10 days prior, which had resolved on its own.  He reported not being on any antibiotics or treatment.

In his July 2012 Form 9 Appeal to the Board of Veteran's Appeals, the Veteran indicated that his hydradenitis suppurativa caused burning, pain, fever, puss, itching, and discharges over and over.  

A July 2012, VAMC primary care note indicated the Veteran was prescribed an antibiotic for his hydradenitis suppurativa.

In May 2015, a VAMC telephone triage note indicated the Veteran had cysts to his buttocks and was requesting an oral antibiotic.

In September 2015, a VA examination found the Veteran to have hydradenitis suppurativa.  The Veteran reported treating the lesions with warm soaks in a bathtub and applying clindamycin 1% topical lotion daily.  He stated that the tender nodules eventually popped and drained, and the symptoms resolved over approximately 10 days.  He had not taken any oral antibiotics for this condition for 2-3 years.  The last episode was approximately 2 months prior in the right groin area.  Upon examination, the Veteran's skin condition was not found to cause scarring and disfigurement, or malignant skin neoplasms.  He was not found to have any systemic manifestations due to any skin diseases.  He did treat with topical medications for 6 weeks or more, but not constantly.  He had not had any debilitating on non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  At the time of the examination there were no nodules in the Veteran's bilateral axilla, buttocks, cleft of buttocks, bilateral thighs, or left groin area.  There were two residual 4mm x 4mm (pea size) non-tender nodules in the right groin area in the juncture between the scrotum and upper, right medial thigh.  There was no scarring in the bilateral axilla, bilateral inguinal area, or buttocks areas.  The examiner found that less than 5 percent total body, 0 percent exposed skin was affected.

In July 2017, a VAMC nurse triage note indicated the Veteran had a boil in his groin for which he needed antibiotics.

Consistent with a 10 percent rating under DC 7806, the weight of the evidence shows that the Veteran's hydradenitis suppurativa has affected 5 percent but less than 20 percent of the exposed areas and less than 5 percent of the total body.  The Board notes that the September 2015 examiner observed some improvement, indicating that the Veteran's hydradenitis suppurativa involved less than 5 percent of the total body area and no exposed area.  Throughout the appeal period, the medical evidence of record reflects periodic use of topical cream and oral antibiotic for treatment of the Veteran's hydradenitis suppurativa.  Clindamycin is defined as a topical antibiotic.  See Dorland's Illustrated Medical Dictionary 814 (31st ed. 2007).  Thus, the evidence does not support that the Veteran's treatment was either a corticosteroid or an immunosuppressive drug.  As a result, the Board finds that the evidence is consistent with a 10 percent rating for the entire period on appeal for his service-connected hydradenitis suppurativa. 

At no point during the appeal period does the evidence of record demonstrate that a rating in excess of 10 percent for hydradenitis suppurativa is warranted.  The competent evidence of record does not show that the Veteran's hydradenitis suppurativa is characterized by 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. 4.118, DC 7806 (2017).  

The Board has also considered whether the Veteran's hydradenitis suppurativa warrants an evaluation pursuant to any other applicable DCs.  However, nothing in the evidence of record suggests that the Veteran's hydradenitis suppurativa has caused scarring or disfigurement.  Thus, a rating pursuant to DCs 7800-7805 is not warranted.

Intially, the Board notes that in his Ocotber 2017 Informal Hearing Presentation, through his representative, argued that VA failed its duty to assist in not providing an adequate medical examination for his dermatitis that could be justifiably relied upon in order to evaluate his disability.  As an initial matter, the Board is entitled to presume the competence of the VA examiners and the adequacy of their opinions.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Further, as explained by the United States Court of Appeals for the Federal Circuit in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 2001)).  In this matter, the Veteran and his representative have submitted no evidence to suggest that the VA examiners were not competent to render medical opinions.  Thus, the Board finds that the 2011 and 2015 VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his hydradenitis suppurativa in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405 (1994)).  As such, the Board accords the 2011 and 2015 VA examination opinions great probative weight.  

The Board has also considered the statements submitted by the Veteran and his wife in support of the claim.  The Board finds that the Veteran and his wife are lay people and are competent to report observable symptoms he experiences through their senses, such as the presence of his hydradenitis suppurativa and its symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, they have not been shown to be competent to identify a specific level of disability according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's hydradenitis suppurativa has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's and his wife's statements in support of his claim.

Accordingly, the Board finds that the claim for a rating in excess of 10 percent for service-connected hydradenitis suppurativa must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Sleep Disorder

In March 2011 and September 2011 Statements in Support of Claim, the Veteran stated he had sleeping problems secondary to his prostate disability.  He reported that he had to awaken throughout the night to use the bathroom.  

In a September 2015 VA examination regarding the Veteran's prostate, no indications of a sleep disorder or sleep disturbance were noted.

In this matter, the preponderance of the evidence weighs against a finding of a current disability.  Throughout the medical evidence of record, there is no evidence which establishes the Veteran is suffering from or has ever been diagnosed with any sleep disorder.  The claim for service connection for sleep disorder, therefore, must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

The Board has considered the Veteran's lay statements and does not dispute the reports of his sleep disturbance.  Although the Veteran is competent to describe observable symptoms of sleep disturbance, his not competent to opine as to the diagnosis of a sleep disorder, as his has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, there is no evidence that the Veteran is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  As such, the Veteran's opinion that he had a sleep disorder related to his service-connected prostate disorder does not constitute competent medical evidence and lacks probative value. 

The Board notes that in his October 2017 Informal Hearing Presentation, the Veteran, through his representative, argued that VA failed its duty to assist in not providing an adequate medical examination for his claimed sleep disorder that could be justifiably relied upon in order to evaluate the Veteran's disability.  
The Board finds that an examination is not warranted.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this matter, the standards of McLendon are not met as to a sleep disorder as the evidence of records fails to indicate that there is compentent evidence of a sleep disorder or persistent or recurrent symptoms of such a disability. 

Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Disorder

The Veteran has sought service connection for a cervical disorder.

The Veteran's Service Treatment Records (STRs) are negative for treatment or complaints of symptoms associated with the Veteran's neck.  In a December 1988 STR report of medical history the Veteran denied swollen or painful joints.

In a November 1989, a VA examination found the Veteran's musculoskeletal system was without obvious bone or joint abnormality.  All major joints had normal range of motion.

In a January 2011 Veteran statement, the Veteran indicated that he had burning in his neck, with swelling lumps on each side.

In September 2011, the Veteran stated that he had muscle spasms in his neck due to physical training through his years of military service.

In October 2013, a VAMC primary care note indicated the Veteran's neck was non-tender.

In January 2017, a VAMC emergency department note indicated that the Veteran's neck was supple.

In this matter, the preponderance of the evidence weighs against a finding of a current disability.  There is no evidence of record which establishes the Veteran is suffering from any neck disorder.  The claim for service connection for a neck disorder, therefore, must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

The Board has considered the Veteran's lay statements and does not dispute the reports of his neck pain.  Although the Veteran is competent to describe observable symptoms of neck pain, his not competent to opine as to the diagnosis of a neck disability, as his has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, there is no evidence that the Veteran is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  As such, the Veteran's lay testimony does not constitute competent medical evidence and lacks probative value. 

The Board again notes that in his October 2017 Informal Hearing Presentation, the Veteran, through his representative, argued that VA failed its duty to assist in not providing an adequate medical examination for his claimed cervical disorder that could be justifiably relied upon in order to evaluate the Veteran's disability.  
The Board again finds that an examination is not warranted.  As stated above, in this case, the standards of McLendon are not met as to a cervical disorder as the evidence of record fails to indicate that there is compentent evidence of a cervical disability or persistent or recurrent symptoms of such a disability. 

Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In November 1991, the Board denied entitlement to service connection for hammertoes on the basis that that the preponderance of the evidence was against finding that hammertoes were incurred in or aggravated by active service.  Service connection for a lumbar spine disability was denied on the basis that there was insufficient clinical evidence to warrant a diagnosis for a low back disorder.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the November 1991 Board decision is final based on the evidence then of record.  38 U.S.C § 7104  (2012); 38 C.F.R. § 20.1100 (2017).  

In a December 2010 statement, the Veteran sought to reopen his claim for service connection for hammertoes and a lower back disorder.  A July 2011 rating decision denied his petition to reopen his claim.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the November 1991 Board decision includes statements and letters from the Veteran regarding his hammertoes and lumbar spine, VA medical records, private treatment medical records, and duplicate copies of correspondence, the Veteran's STRs, and VA treatment records.  

In June 1999, the Veteran submitted a statement that indicated he had hammertoes on both feet which required debridement and trimming and that he had lower back pain and numbness.

In January 2011, a statement from the Veteran indicated that he had hammertoes which were painful, burned, and caused a curved bone.  He also stated that he had burning in his back with lumps on either side.

April 2016 private medical records diagnosed the Veteran with hammertoes on the fifth toes of both his feet.

In an August 2017 VA examination of his feet, the Veteran was diagnosed with flat foot and hallux nails.  Evidence of hammertoes was not found.  

In a November 2017 VA examination of his feet, the Veteran was diagnosed with pes planus.  Evidence of hammertoes was not found.

The Board notes that the Veteran is service connected for calluses of his small toes, bilaterally, pes planus, and hallux nails.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the new evidence associated with the claims file since the final November 1991 Board decision does not relate to any unproven element of the previously denied claims.  

With regard to hammertoes, none of the evidence submitted shows that the Veteran incurred hammertoes while in service.  His original diagnosis of hammer toes was not related to his service.  Thus, though the Veteran did submit private medical records diagnosing hammertoes, the records again did not relate that condition to the Veteran's service, and do not constitute new or material evidence.  Further, none of the evidence shows a superimposed disease or injury during service.  Furthermore, the Veteran's statements regarding hammertoes are merely reiterations of prior contentions and thus are duplicative of evidence previously of record and cannot form the basis for reopening.

In regards to the Veteran's lumbar spine, none of the new evidence suggests that the Veteran has been diagnosed with any lumbar spine disability or that such a disability is etiologically due to the Veteran's active service.  There has been no competent medical evidence diagnosing the Veteran's lumbar spine disability or linking any such disability to service, to include any injuries sustained therein, or to a finding of a disability within one year of separation from service.  Again, the Veteran's statements regarding his lumbar spine are merely reiterations of prior contentions and thus are duplicative of evidence previously of record and cannot form the basis for reopening.  

While the Veteran is competent to report his symptoms, the etiology of hammertoes or diagnosis of a lumbar spine disability are not the type of disabilities that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Board again notes that in his October 2017 Informal Hearing Presentation, the Veteran, through his representative, argued that VA failed its duty to assist in not providing an adequate medical examination for his claimed low back disability that could be justifiably relied upon in order to evaluate his disability.  However, as the Veteran has not provided new and material evidence sufficient to reopen his previously denied claim for service connection for a low back disability, no examinations or nexus opinions are required.  38 C.F.R. § 3.159 (c)(4)(iii).

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection of hammertoes and for a lumbar spine disability are not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

The issue of entitlement to service connection for prostate swelling with intimacy problems and nocturia is dismissed.

Entitlement to a rating in excess of 10 percent for hidradenitis suppurativa is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a neck disorder is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection of hammertoes is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection of a low back disability is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


